DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark R. Kresloff (Reg. No. 42,766) on February 11, 2021.
The application has been amended as follows: 
1.	(Currently Amended) A method of transmitting a registration request to a public land mobile network (PLMN) by a user equipment (UE) in a wireless communication system, the method comprising:
receiving, from a network operator, network slice function information including at least one of network slice priority information or network slice mandatory access information;
selecting a the network slice priority information or network slice mandatory access information; and
transmitting a registration request to the selected target PLMN.

6	(Canceled)

7.	(Currently Amended) A user equipment (UE) for requesting registration to a public land mobile network (PLMN) in a wireless communication system, the UE comprising:
a transceiver; 
a processor; and
a computer memory operably connectable to the processor and storing instructions that, when executed, cause the processor to perform operations comprising:
receiving, from a network operator, network slice function information including at least one of network slice priority information or network slice mandatory access information;
selecting a the network slice priority information or network slice mandatory access information, and 
transmitting, via the transmitter, a registration request to the selected target PLMN.

12-14	(Canceled)

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646